Citation Nr: 1206868	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for residuals of left pneumothorax, to include asthma and bronchitis.   

3.  Entitlement to service connection for defective vision.  

4.  Entitlement to service connection for residuals of head trauma, to include headaches.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1975 to July 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for residuals of head injury, defective vision, left pneumothorax, and a right knee disability.   

The Veteran was scheduled for a July 2009 Board hearing, but did not appear or indicate any desire to reschedule. 

In December 2009 the Board remanded the Veteran's current claims for additional development.  

The issue of entitlement to service connection for residuals of head trauma, to include headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A right knee disability was noted on entry into service and a preponderance of the competent evidence is against a finding that the disability was worsened or increased in severity by service.  

2.  A preponderance of the competent evidence is against a finding that the current residuals of left pneumothorax, to include asthma and bronchitis, are related to service.  

3.  Defective near vision was noted on entry into service, and a preponderance of the competent evidence is against a finding that the current defective vision disability worsened or increased in severity during service or that any other defective vision condition is related to service.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

2.  The criteria for service connection for left pneumothorax, to include asthma and bronchitis, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  The criteria for service connection for defective near vision have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) records considered in conjunction with his SSA disability claim have been obtained.  38 C.F.R. § 3.159 (c)(2).   Adequate VA examinations were conducted and opinions obtained regarding the nature and etiology of the Veteran's claimed right knee, defective vision, and left pneumothorax conditions.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for a right knee disability, defective vision, and left pneumothorax and its residuals.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Right Knee Disability

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).   

The evidence of record reflects that at entry into service in January 1975, a scar on the right knee was noted.  Clinical evaluation of the knee was normal.  In October 1975, the Veteran indicated that he had a football injury to his right knee during high school in 1973.  A June 1977 clinical record notes that past medical history included a right knee fracture that was surgically repaired in 1972.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417. 

However, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

Because the Veteran had a pre-existing right knee disability noted at entry into service, he is not presumed sound, and the issue is whether the pre-existing right knee disability increased or worsened in severity during service, and if so, whether such increase or worsening in service, as shown by clear and unmistakable evidence, is due to the natural progress of the disease.  See 38 C.F.R. § 3.304(b) . 

The Veteran had a right knee injury in service in October 1975 falling on the anterior surface without a twisting injury.  On physical examination, the knee had full range of motion without swelling or effusion, but was tender.  The cruciate and collateral ligaments were all intact.  The impression was contusion to the anterior knee.  The Veteran was instructed to do no running or physical training for one week.  However, at discharge from service in February 1978, clinical evaluation of the lower extremities was normal.  

Following service, an October 1999 private treatment record notes that eh Veteran complained of right knee pain and that he had a uneventful right ACL reconstruction in December 1995.  As part of a claim for SSA benefits, the Veteran reported that his right knee arthritis began first bothering him in September 1998.  

A VA examination was conducted in April 2008, and the examiner noted a review of the Veteran's claim file.  The examiner noted the right knee injury in high school playing football and then the injury in service as well.  The Veteran's injury in high school was reportedly diagnosed as a sprain.  Then when he fell on the right knee again in service in 1975, he was diagnosed with knee contusion.  He did not have any instability in the knee and the cruciate ligaments were okay.  Eventually the Veteran required right knee ACL reconstruction in 1995 and the right knee still currently gives him problems, although he was doing much better since losing 100 pounds.  The Veteran denied any injury between service and the surgery.  The current diagnosis was right knee degenerative arthritis status post ACL reconstruction.  The examiner determined that the diagnosis in the right knee requiring the ACL reconstruction was inconsistent with the right knee injury in service and thus found that it was less likely as not that the current knee condition was caused by or a result of the knee contusion in service.  

A VA examination was conducted in August 2010.  The examiner noted a review of the Veteran's claim file.  The examiner noted that in 1972 he a football injury to the right knee; in 1976 he had a running injury; and in 1995 he had a slip and fall accident.  Following a physical examination the Veteran was given a diagnosis of osteoarthritis of the right knee with mild loss of range of motion.  The examiner opined that the Veteran's osteoarthritis of the right knee was not permanently aggravated by his in-service injury and contusion.  The rationale for this opinion was that the Veteran's right knee contusion during service was resolved and the Veteran underwent ACL reconstruction in 1995, which would indicate a post service ACL injury and disruption as his STRs revealed his ACL was intact and his discharge physical was silent as to any right knee problems.  The examiner concluded that the Veteran's pre-service and in-service injuries have not contributed to his current osteoarthritis, but rather the events in the 1990s that required his ACL reconstruction.  This opinion is based on current orthopedic literature.  

The competent evidence of record shows that the Veteran's pre-existing right knee disability did not increase in severity or worsened during service, but rather that his October 1975 right knee contusion, was merely a temporary or intermittent flare-up.  See Beverly, 9 Vet. App at 405; Jensen, 4 Vet. App. at 306-07; 38 C.F.R. § 3.306(a).   

At discharge from service in February 1978, clinical evaluation of the lower extremities was completely normal.  Furthermore, following service, the medical evidence of record shows that the Veteran's right knee did not require treatment until 1995, which was more than 10 years following separation from service.  Finally, the August 2010 VA examiner, after a review of the evidence of record, opined that the Veteran's current osteoarthritis of the right knee resulted from a 1995 ACL reconstruction which was not related to any pre-service or in-service knee problems.     

There is, in fact, no competent evidence of record that shows a worsening of the underlying condition knee condition that pre-existed entry into service.   Additionally, there is no medical evidence indicating that the Veteran was diagnosed with arthritis within one year of separation from service.  Rather, the evidence of record shows the Veteran was first diagnosed with osteoarthritis of the right knee at least 10 years after service in the 1990s; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

To the extent that the Veteran is asserting a continuity of increased knee symptomatology following service, it is noted that he is competent to report observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board accepts as credible his reports of right knee pain during and after service, however he, as a lay person without medical training, is not competent to provide an opinion as to whether his right knee permanently worsened or increased in severity by service, or that the cause of his pain was osteoarthritis,  as he lacks medical training.  See Id.  His opinion as to etiology is of no probative value.   

Moreover, the opinions provided by the April 2008 and August 2010 VA examiners, who are medical professionals, and who thoroughly discussed the evidence of record and the etiology of the Veteran's pre-existing right knee disability found that it was not aggravated by service.  See Jandreau, 492 F.3d at 1372.  Competent medical experts make this opinion and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The preponderance of the evidence is against the claim for a right knee disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

B.  Residuals, Left Pneumothorax, to include Asthma and Bronchitis

The Veteran seeks service connection for residuals of left pneumothorax, to include asthma and bronchitis.  

The Veteran had a spontaneous left pneumothorax during service in June 1977.  He had complained of several weeks of experiencing an increased shortness of breath while running during physical training.  He had no significant left chest pain and was not a smoker.  Chest x-ray demonstrated a complete total left pneumothorax.  He was admitted to the intensive care unit where two chest tube thoracostomies were accomplished until the left lung fully expanded.  Right before discharge there was noted an air fluid level in the anterior mediastinum so the Veteran was discharged on Ampicillin PO.  Follow-up clinical evaluation demonstrated resolution of the air fluid level and continued full expansion of the lung.  

A July 1977 clinical record noted that the Veteran was treated with chest tubes in the same room with another individual and that a rule out active tuberculosis evaluation should be provided.  An October 1977 chest x-ray examination was within normal limits.  A November 1977 record noted that the Veteran had a positive tuberculosis skin test in June 1977 after contact with a known active tuberculosis case.  He was given a preventive prescription to take daily and was instructed to have follow-up chest x-rays.  At discharge from service in February 1978, it was noted that the Veteran had a temporary profile for collapsed lung. 

Following service, a November 1984 pulmonary function test shows that the results were circled and starred and it was noted that the Veteran had a history of collapsed lung and a 1 pack-per-year smoking history, however the Veteran reported that he did not then have, nor has he ever had, asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  An April 1990 treatment record notes complaints of pain over the left breast.  Lung sounds were clear in all four lobes.  The assessment was possible muscle strain.  In March 1998, a treatment record assessment notes that the Veteran's complaints of chest pain appeared to be suspicious for coronary artery disease. 

An April 2002 emergency room record notes complaints of wheezing that had started a couple of months prior and become worse the last few days.  It was noted that he had a history of asthma.  He indicated that he had previously had similar symptoms many times.  He had a past history of smoking.  Chest x-rays showed the Veteran took a poor inspiratory effort.  There was elevation of the diaphragms and atelectasis of the lung bases.  A February 2005 emergency room record shows the Veteran presented with complaints of increased shortness of breath and was diagnosed with an exacerbation of his chronic pulmonary disease.  The discharge diagnosis was exacerbation of chronic obstructive pulmonary disease, upper respiratory infection, and bronchospasm.  An August 2007 chest x-ray examination showed very mild discoid atelectasis or scarring.  Finally am April 2008 VA examination report notes that the Veteran was given a diagnosis of mild to moderate acute and chronic bronchitis, and a September 2010 VA examination report notes a diagnosis of asthma.  

The determinative issue is therefore whether the Veteran's current respiratory conditions had their onset during service or are related to his pneumothorax during service.  

A VA examination was conducted in April 2008.  The VA examiner noted a review of the Veteran's claim file, and the Veteran's left pneumothorax in service and his exposure to active tuberculosis from his roommate in the hospital.  The examiner noted that the Veteran was not a tobacco abuser.  The examiner further noted that the Veteran did well from a breathing standpoint until 1997 and 1998 when he started having severe acute bronchitis bouts.  It was noted that he had chronic bronchitis since 1995, and slowly, but relentlessly developed chronic obstructive pulmonary disease and had at least six hospitalizations since 2001 for moderate degrees of respiratory congestion and difficulties.  He also has a history of asthma.  It was noted that the Veteran did not keep his scheduled pulmonary function test appointment.  The examiner performed a peak flow rate that showed 570 to 600, which was found as almost normal for the Veteran.  A diagnosis of bronchitis was given, and the examiner noted that it developed some 18-19 years following service.     

The examiner opined that it was less likely as not that the left spontaneous pneumothorax in service, followed by 17 to 18 years of asymptomatic pulmonary status, asthmatic bronchitis starting in 1997 to 1998, with near normal current peak flow rates was caused by or related to the single episode of left-sided spontaneous pneumothorax in 1976.  Nor is the asymptomatic PPD skin test conversion that occurred in 1976 related to his current chronic bronchitis.  

A VA examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran had pneumothorax and was exposed to tuberculosis during service.  He reported that he has a hard time breathing and has developed asthma.  Following a physical and pulmonary examination and review of chest x-rays, the Veteran was given a diagnosis of asthma.  The examiner opined that the Veteran's current asthma is less likely as not caused by, or a result of, left pneumothorax or tuberculous during service.  The rationale for this opinion was that asthma is not a residual of left pneumothorax or positive PPD in service, and that he currently does not have pneumothorax or tuberculosis.  

To the extent that the Veteran is asserting a continuity of symptomatology, it is noted that he is competent to report observable symptoms such as difficulty breathing.  Layno, 6 Vet. App. at 465.  Here, however, the Veteran is not found to be credible in his assertions that he has experienced breathing difficulties from service to the present because on separation from service in February 1978 it was noted that clinical evaluation found that his lungs and chest were clinically normal despite his temporary profile for a collapsed lung, and in November 1984 he reported that he did not then have, nor has he ever had, asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  Additionally, the fact that he had no treatment for any lung or respiratory condition for approximately 6 years following service weighs against a finding that he had continuous respiratory problems following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

The negative evidence in this case outweighs the positive.  The Veteran genuinely believes that his residuals of left pneumothorax, to include asthma and bronchitis is related service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed residuals of left pneumothorax, to include asthma and bronchitis, disability because he does not have medical training.  Thus, his opinion is outweighed by the opinion provided by the April 2008 and August 2010 VA examiners, who are medical professionals, and who thoroughly discussed the evidence of record and the etiology of the Veteran's pre-existing right knee disability and found that it was not aggravated by service.  See Jandreau, 492 F.3d at 1372.  Competent medical experts make this opinion and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The preponderance of the evidence is against the claim for left pneumothorax, to include asthma and bronchitis; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.  

C.  Defective Vision  

The Veteran contends that he has defective vision as a result of a head trauma suffered in service.  

At the outset it is noted that refractive error, as such, is not a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for a congenital defect or disorder if the evidence demonstrates that such disorder was aggravated in service.  VAOPGCPREC 82-90 (1990).   

The Veteran's entrance examination notes that he had defective near vision at entry into service in January 1975, and that clinical evaluation revealed that he had a normal ophthalmoscopic examination, normal pupils, and normal ocular motility.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen, at 1417.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, supra.   

However, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly, 9 Vet. App. at 405.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen, supra.  

Thus, because the Veteran had a pre-existing defective near vision disability noted at entry into service, he is not presumed sound, and the issue is whether the pre-existing near vision disability increased or worsened in severity during service, and if so, whether such increase or worsening in service, as shown by clear and unmistakable evidence, is due to the natural progress of the disease.  See 38 C.F.R. § 3.304(b). 

In March 1976, the Veteran had a laceration on the top of his head and hurt his neck.  A March 1976 cervical spine x-ray examination report showed that the Veteran hit his head on a door frame while jumping and hurt his neck.  The radiographic report noted that the neck was somewhat straight, compatible with muscle spasm, but the examination was otherwise within normal limits.  A September 1976 eye clinical evaluation noted that the Veteran complained of headaches while wearing glasses.  A March 1978 x-ray examination report noted complaints of frontal headaches for four days.  At discharge from service in February 1978, clinical evaluation of the head and neurological evaluation was normal, and clinical evaluation revealed that he had a normal ophthalmoscopic examination, normal pupils, and normal ocular motility.  Although distant vision testing was conducted during the February 1978 examination, near vision testing was not, and no diagnosis of defective near or distance vision was given.  

Following service, a November 1984 civilian military employment examination report notes complaints of frequent and severe headaches (frontal pain) for six to eight months with blurry vision.  The Veteran separately reported that he had then or ever had frequent or severe headaches, dizziness or fainting spells, and that he had a head injury in service with loss of consciousness.  He denied eye trouble or that he wore glasses or contact lenses.  A May 1987 report notes that the Veteran reported that he then had, or has had, dizziness and eye trouble.  In March 2000, a treatment record notes, however, that the Veteran denied visual changes, headaches, and dizziness.  An April 2002 emergency room record notes complaints of headaches on neurological evaluation.  

A May 2010 VA eye examination report notes that the examiner reviewed the Veteran's claim file.  The Veteran reported episodic blurred vision in both eyes for the past 3 years despite the use of corrective glasses.  2 months ago he was given bifocals.  Following, a physical examination, testing of the Veteran's visual acuity, and other optometric testing, he was given diagnoses of refractive error, both eyes, cataracts, both eyes, and diabetes mellitus without diabetic retinopathy, both eyes.  In response to a question as to whether the Veteran's pre-existing near vision was aggravated in service, the examiner opined that the Veteran's complaints of blurred vision are related to his refractive error, minimal cataracts, and diabetes mellitus.  The examiner noted his opinion was based on clinical experience, review of the Veteran's claim file, and testing of the Veteran's eyes.  

The competent evidence of record shows that the Veteran's pre-existing defective near vision did not increase in severity or worsen during service.  See Beverly, 9 Vet. App at 405; Jensen, 4 Vet. App. at 306-07; 38 C.F.R. § 3.306(a).  Despite the Veteran's in-service head contusion, his STRs do not show any treatment whatsoever for blurry or defective or diminished vision problems.  On examination during separation from service in February 1978, it was not indicated that his defective near vision increased in severity to any degree.  Furthermore, following service, the medical evidence of record shows that the Veteran had no complaints related to his vision until November 1984, which was more than 6 years following separation from service.  Finally, the May 2010 VA examiner, after a review of the evidence of record, opined that the Veteran's complaints of blurred vision are related to his refractive error, minimal cataracts, and diabetes mellitus rather than attributing the Veteran's vision problems to his head injury during service.      

Because there was no evidence of any increase in severity of the Veteran's defective near vision during service, the presumption of aggravation during service has not been triggered.  38 C.F.R. § 3.306(b).  His diagnosed refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (1990).   

Regarding whether the Veteran's complaints of blurred vision are directly related to service pursuant to 38 C.F.R. § 3.303, the May 2010 VA examiner opined that they are related to his refractive error, minimal cataracts, and diabetes mellitus rather than attributing the Veteran's vision problems to his head injury during service.  Additionally, following service, the medical evidence of record shows that the Veteran had no complaints related to his vision until November 1984, which was more than 6 years following separation from service.  The passage of more than 6 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

To the extent that the Veteran is asserting a continuity of eye symptomatology following service, it is noted that he is competent to report observable symptoms such as blurry vision.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, given that there is no evidence that the Veteran's defective near vision was worsened during service; that he was not given any diagnoses related to his vision or eyes following testing on separation in February 1978; that the November 1984 treatment record shows that the Veteran reported that he had headaches with blurry vision for only the past 6-8 months, rather than since service; and that he denied eye trouble or that he wore glasses during his November 1984 treatment, the Board finds that his claims of a continuity of eye symptomatology, including blurry vision, are not credible.  

The Veteran's opinion is far outweighed by the opinion provided by the May 2010 VA examiner, who is a medical professional, and who thoroughly discussed the evidence of record and the etiology of the Veteran's defective vision and found that it was not aggravated by service or directly related to his in-service head injury.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin, at 175. 

The preponderance of the evidence is against the claim for a defective vision; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 







ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for residuals of left pneumothorax, to include asthma and bronchitis is denied.   

Entitlement to service connection for defective vision is denied.  


REMAND

The Veteran contends that he has headaches as a result of head trauma during service.    

As directed by the December 2009 Board remand, a VA examination was conducted in September 2010 to determine the nature and etiology of the Veteran's claimed residuals of head trauma, to include headaches.  The December 2009 Board remand noted the Veteran's treatment for headaches during service, however, in providing his medical opinion the September 2010 VA examiner noted that the Veteran's tension/rebound headaches are not related to his head injury during service because his treatment records during service did not show headaches or any other residuals from the head laceration during service.  

A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the September 2010 VA examiner failed to base his opinion on an accurate factual basis regarding the Veteran's in-service treatment for headaches, his opinion is not probative medical evidence regarding the etiology of the Veteran's claimed disability and the remand orders of the Board have not been accomplished.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus a new VA examination regarding the nature and etiology of the Veteran's claimed residuals of head trauma, to include headaches must be provided.  

The appellant is notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his claimed residuals of head trauma, to include headaches, disability.  The examiner is to conduct a thorough examination and provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed tension/rebound headaches, or any other identified neurologic disability is related to his in-service head injury.  

The examiner must discuss the Veteran's in-service head injury, September 1976 and March 1978 STRs noting complaints of headaches, and November 1984 post service treatment record noting that the Veteran had frequent and severe headaches (frontal pain) for six to eight months with blurry vision.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for all opinions. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If it remains denied, the RO should issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


